Citation Nr: 0814586	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-32 910	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
hypothyroidism, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased initial evaluation for 
peripheral neuropathy of the right upper extremity, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased initial evaluation for 
peripheral neuropathy of the left upper extremity, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased initial evaluation for 
peripheral neuropathy of the right lower extremity, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased initial evaluation for 
peripheral neuropathy of the left lower extremity, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from July 1957 until July 1959 
and from October 1960 until October 1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 2002 and March 2005 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

The Board notes that the surviving spouse of the veteran 
submitted a claim for benefits which has not been 
adjudicated.  This claim is REFFERED to the RO for 
appropriate action.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1957 until July 1959 and from October 1960 until October 
1964.

2.	On April 17, 2008, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, in 
Nashville, Tennessee, that the appellant died in March 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.


		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


